COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00221-CR


Juan Blea                                 §    From the 362nd District Court

                                          §    of Denton County (F-2011-0993-D)

                                          §    February 5, 2015
v.
                                          §    Opinion by Justice Dauphinot

                                          §    Dissent by Chief Justice Livingston

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court with instructions

to (1) modify its judgment to delete the first-degree felony conviction of

aggravated assault of a family member and to instead reflect a second-degree

felony conviction for aggravated assault of a family member through the use of a

deadly weapon and (2) conduct a new trial on punishment.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Lee Ann Dauphinot_____________
   Justice Lee Ann Dauphinot